Citation Nr: 0503312	
Decision Date: 02/09/05    Archive Date: 02/22/05	

DOCKET NO.  03-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hepatitis. 

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from October 1952 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
VARO in Louisville, Kentucky, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.  

2.  A nexus between any inservice back problems and any 
current back disorder is not shown.  

3.  In a late 1990 rating decision, the RO denied service 
connection for hepatitis.  The veteran filed a notice of 
disagreement and a statement of the case was issued in 
January 1991.  The veteran did not file a substantive appeal 
and an appeal was therefore not perfected.  

4.  The evidence associated with the claims file subsequent 
to the RO's late 1990 rating decision is not new or 
significant, and need not be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that was 
incurred in or aggravated by active service, that may be 
presumed to have been incurred during such service, or that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2004).  

2.  The RO's late 1990 decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).  

4.  Since the late 1990 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for hepatitis has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for hepatitis which was previously denied by the 
RO in April 1973 and then in late 1990.  She also seeks 
entitlement to service connection for a low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
factual evidence.  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminated the former statutory requirement 
that a claim be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligation of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence has been presented or secured, as described 
in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 
2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the pertinent regulations in light of the record on 
appeal, and for the reasons expressed immediately below, 
finds that the development in this case has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and what part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who was responsible for 
obtaining such evidence did not meet the standard record by 
the VCAA].  The Board observes that the United States Court 
of Appeals for Veterans Claims (Court) held in Quartuccio 
that the notice provisions of the VCAA apply to cases such as 
this in which a claimant seeks to reopen a previously denied 
claim.  

As to both of the claims before the Board at this time, it is 
noted that the veteran was notified by the March 2002 rating 
decision and by the March 2003 statement of the case of the 
pertinent laws and regulations and of the need to submit 
additional evidence on these claims.  She was informed by 
these documents that she needed to submit new and material 
evidence and of the definition of new and material evidence.

More significantly, she was apprised of the VCAA by letter 
dated in August 2001.  By letter dated in November 2001 she 
was told what the evidence had to show to establish service 
connection for hepatitis and what the evidence had to show to 
establish entitlement to service connection for a back 
disorder.

The Board finds that these documents properly notified her of 
the information, and medical or lay evidence, not previously 
provided to the Secretary that was necessary to substantiate 
her claims, and it properly indicated what portion of that 
information and evidence was to be provided by her and what 
portion the Secretary would attempt to obtain on her behalf.

With regard to her claim that she has submitted new and 
material evidence sufficient to reopen her claim of 
entitlement to service connection for hepatitis, under the 
VCAA, VA's statutory duty to assist a claimant in the 
development of a previously and finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
see Charles v. Principi, 16 Vet. App. 370 (2002).

The Board has considered the provisions of the VCAA in light 
of the record on appeal, and for the reasons expressed in 
this decision finds that the development of these claims has 
been consistent with the provisions of the VCAA.  Under the 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the Board will proceed to a decision on the merits.  



1.  Entitlement to Service Connection for a Low Back 
Disorder.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to undercurrent 
causes.  However, continuity of symptomatology is required 
where the condition in service is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §3.307, 3.309.  Arthritis is a chronic disease with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.  

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

In order to establish service connection for a claimed 
disorder, there must be (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

With regard to the veteran's low back, a review of the 
service medical records reflects no complaints or 
abnormalities pertaining to a back disorder.  The first post 
service reference to the presence of a back disorder was in 
October 1975 when the veteran was seen for a complaint of 
back pain "of long duration."  It was noted she had worked as 
a machinist for 15 years and the job involved heavy lifting 
and standing at all times.  She was currently working as a 
private duty nurse lifting patients and standing on her feet 
all day.  A pertinent assessment was made of chronic low back 
strain.  Subsequent medical records show periodic treatment 
and evaluation for back complaints.  The post service medical 
records contain no indication of a medical nexus between any 
current back problems and the veteran's active service many 
years ago.  As noted above, in order to establish service 
connection for a claimed disorder, in addition to requiring 
medical evidence of a current disability, there must be 
medical evidence of a nexus between a claimed inservice 
disease or injury and a current disorder.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  There is no need to discuss 
another requirement that there be medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury because the record shows 
no medical evidence of a nexus.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for a low back 
disorder.  The benefit sought on appeal is therefore denied.

The Board notes that since service connection is not in 
effect for hepatitis, the argument that he has a back 
disorder secondary to hepatitis is not for consideration 
under the applicable laws and regulations providing for 
service connection.  There is simply no basis for service 
connection under any theory.


Whether new and material evidence has been submitted
sufficient to reopen a previously denied claim of entitlement 
to
service connection for hepatitis.

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence has presented or secured with respect to 
that claim.  

The Board notes there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45, 620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed her claim to reopen 
in late 2000, prior to this date.  Therefore, the earlier 
version of law is applicable in this case.  Accordingly, the 
law states as follows:  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  For instance, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements that are 
beyond the competence of the individual making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for a 
claim has been satisfied.  As discussed above, before the 
Board can evaluate the merits of a previously denied claim, 
it must first determine whether a claimant has submitted new 
and material evidence with respect to that claim.  See 
Elkins, 12 Vet. App. at 218-19.  After reviewing the record, 
and for the reasons expressed immediately below, the Board is 
of the opinion that the veteran has not submitted new and 
material evidence to reopen her claim of entitlement to 
service connection for hepatitis.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) A current 
disability; (2) inservice incurrence of such disability; and 
(3) a medical nexus.  See Hickson, supra.  

The last final decision denying the veteran's claim of 
entitlement to service connection for hepatitis was in late 
1990.  Notation was made that a claim for service connection 
for hepatitis had been previously considered and denied by 
rating action dated in April 1973.  The service medical 
records were negative for indication of treatment or 
evaluation of hepatitis.  In July 1990 the veteran requested 
the claim be reopened, but she could not furnish any evidence 
for the claim.  On August 22, 1990, she was advised of the 
need for additional evidence in order for her to reopen the 
claim for service connection for hepatitis.  A notice of 
disagreement was received later in October 1990.  She was 
provided with a statement of the case in January 1991.  A 
substantive appeal is not of record.  

At the time of the late 1990 rating action, the evidence then 
of record did not establish that she had currently diagnosed 
hepatitis.  In addition, the service medical records were 
negative for indication of treatment or evaluation for 
hepatitis.  Hickson element (2), inservice incurrence of 
disease or injury was also not met, and it follows that 
Hickson element (3) a medical nexus, was similarly not met.

Evidence added to the record since the late 1990 denial of 
the claim of entitlement to hepatitis includes a statement by 
the appellant that she was treated while in service at Fort 
Sam Houston for hepatitis in 1953.  She stated she was 
quarantined at the facility for two weeks.  VA sent a letter 
to her in December 2001 asking for specific information 
regarding any treatment sources in the years following 
service.  No reply was received.  Received in September 1991 
was a communication from personnel at Fort Sam Houston 
indicating that they could not find any additional record 
pertaining to the appellant.  The Board notes that a review 
of her service medical records reflects the appellant was 
hospitalized three different times in 1953 while at Fort Sam 
Houston, but the records contain no reference whatsoever to 
complaints or findings indicative of the presence of 
hepatitis.  

The additional evidence includes reports of medical treatment 
and evaluation for various purposes in the 1990's and in 
2001.  None of the medical records includes a diagnosis of 
hepatitis.  New or material evidence has not been submitted 
as to Hickson element (1) that being the presence of a 
current disability, and the veteran's claim fails immediately 
on that basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
[there must be new and material evidence as to any aspect of 
the veteran's claim which was lacking at the time of the last 
final denial in order to reopen the claim].  

The Board merely notes that new and material evidence has 
also not been submitted as to the other two Hickson elements, 
inservice incurrence of disease or injury, and a medical 
nexus.  

The Board merely notes that with respect to nexus, to the 
extent that any statement by the appellant in support of her 
claim is intended as an attempt to establish that she has 
hepatitis which is related to her military service, it is now 
well established that lay statements cannot be used to 
establish a nexus between any current disability in service.  
The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, the 
appellant's statements, unsupported by medical evidence, are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court specifically noted 
"lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C. § 5108."  The veteran's statements 
are therefore not material.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the last final 
denial in late 1990 is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence has not been received, 
and the claim for entitlement to service connection for 
hepatitis is not reopened.  









ORDER

Service connection for a low back disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hepatitis is 
not reopened.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


